EXHIBIT 16 [Beard Miller Company LLP letter head] October 2, 2009 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for Magyar Bancorp, Inc. (the “Company”). We have read the Company’s disclosure set forth in Item4.01 “Changes in Registrant’s Certifying Accountant” of the Company’s Current Report on Form 8-K dated October 1, 2009 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, /s/ Beard Miller CompanyLLP
